02-11-284-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00284-CV
 
 



In the Interest of A.H., a Child


 


 




 




 


 


 



----------
 
FROM THE 323rd
District Court OF Tarrant COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
          Appellant
Mother attempts to appeal from the trial court’s order terminating her parental
rights to her son A.H.  On October 25, 2011, we sent appellant’s counsel a
letter stating our concern that we lacked jurisdiction over this appeal because
it appeared that neither the trial court’s July 27, 2011 Order of Termination
nor the trial court’s October 17, 2011 Modified Order of Termination disposed
of intervenor James Herron.  We informed appellant’s counsel that the parties
had until November 4, 2011, to furnish this court with a response showing
grounds for continuing the appeal or this appeal would be dismissed for want of
jurisdiction.  See Tex. R. App. P. 42.3(a).  Appellant’s attorney filed
a response, agreeing that intervenor James Herron had not been disposed of in
the trial court’s orders and stating that Appellee Texas Department of Family
and Protective Services plans to set the intervenor’s pleading for trial. 
Because the trial court’s orders currently before us do not dispose of all
parties, there is no final judgment.  We therefore dismiss the appeal for want
of jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f); In re M.G.T.,
No. 02-10-00340-CV, 2011 WL 255542, at *1 (Tex. App.—Fort Worth Jan. 27, 2011,
no pet.) (mem. op.) (dismissing appeal for want of jurisdiction because there
was no final judgment).
 
 
PER CURIAM


PANEL: 
WALKER,
MCCOY, and MEIER, JJ.
 
DELIVERED:  January 19, 2012 





[1]See Tex. R. App. P. 47.4.